LyoN, J.
It was clearly proved that the defendant agreed to pay for the use of the pump twenty dollars for each day that he kept it. While this contract, by its terms, would seem to include Sunday as one of the days for which the defendant was to pay hire, yet, without doing violence to its language, it may, under certain circumstances, be construed to exclude that day. If construing it to include Sunday would render the contract illegal, or if there is anything in the nature of the contract which raises a reasonable presumption that Sunday was intended to be excluded, then, notwithstanding the terms thereof, it should not be construed to include that day. Otherwise it should be held, as the language of the contract imports, that Sunday is thus included therein. But the mere stipulation, that, in computing the amount of the hire, Sunday should be reckoned as one day, does not necessarily contemplate the use *43of tbe pump on that day, muob less an unlawful use of it, and therefore does not render the contract illegal. Neither do we find anything in the nature of the contract from which we can infer that the parties intended to exclude Sunday from its operation. Hence, we have no difficulty in giving full force and effect to the terms of the contract, by construing it to include Sunday as one of the days for which the defendant agreed to pay hire.
By the Court.— Judgment affirmed.